Exhibit 10.1 EXECUTION COPY CREDIT AGREEMENT dated as of September 28, 2007, among SPECTRUM BRANDS, INC., as the Borrower, the Subsidiaries of the Borrower party hereto, WACHOVIA BANK, NATIONAL ASSOCIATION, as the Administrative Agent, the Collateral Agent and an LC Issuer, GOLDMAN SACHS CREDIT PARTNERS L.P., as the Syndication Agent, and the LENDERS Party Hereto GOLDMAN SACHS CREDIT PARTNERS L.P., Joint Lead Arranger and Sole Bookrunner WACHOVIA CAPITAL MARKETS LLC, Joint Lead Arranger BANK OF AMERICA, N.A., GENERAL ELECTRIC CAPITAL CORPORATION and WELLS FARGO FOOTHILL, LLC, Documentation Agents TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Section 1.01.Defined Terms 1 Section 1.02.Other Interpretive Provisions 32 Section 1.03.Accounting Terms 32 Section 1.04.Times of Day 33 Section 1.05.Currency Equivalents Generally 33 Section 1.06.Designation as Senior Debt 33 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS Section 2.01.Commitments 33 Section 2.02.Borrowings, Conversions and Continuations of Revolving Loans 34 Section 2.03.Letters of Credit 35 Section 2.04.Swingline Loans 40 Section 2.05.Special Agent Loans 41 Section 2.06.Prepayments 42 Section 2.07.Termination, Reduction and Increase of Commitments 44 Section 2.08.Repayment of Loans 46 Section 2.09.Interest 46 Section 2.10.Fees 47 Section 2.11.Computation of Interest and Fees 48 Section 2.12.Evidence of Indebtedness 48 Section 2.13.Payments Generally; Administrative Agent’s Clawback; Administrative Agent’s Authority to Request Borrowings; Miscellaneous 48 Section 2.14.Sharing of Payments by Lenders 50 Section 2.15.Concerning the Designated Subsidiaries 51 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY Section 3.01.Taxes 52 Section 3.02.Illegality 54 Section 3.03.Inability to Determine Rates 55 Section 3.04.Increased Costs; Reserves on Eurodollar Rate Loans 55 Section 3.05.Compensation for Losses 56 Section 3.06.Mitigation Obligations; Replacement of Lenders 57 Section 3.07.Survival 58 ii ARTICLE IV CONDITIONS PRECEDENT Section 4.01.Conditions Precedent to Effectiveness 58 Section 4.02.Conditions Precedent to Each Credit Extension 60 ARTICLE V REPRESENTATIONS AND WARRANTIES Section 5.01.Existence, Qualification and Power; Compliance with Laws 61 Section 5.02.Authorization; No Contravention 61 Section 5.03.Governmental Authorization; Other Consents 61 Section 5.04.Binding Effect 62 Section 5.05.Financial Statements; No Material Adverse Effect 62 Section 5.06.Litigation 62 Section 5.07.No Default 63 Section 5.08.Ownership of Property 63 Section 5.09.Environmental Compliance 63 Section 5.10.Insurance 64 Section 5.11.Taxes 64 Section 5.12.ERISA Compliance 64 Section 5.13.Subsidiaries; Equity Interests 65 Section 5.14.Margin Regulations; Investment Company Act 65 Section 5.15.Disclosure 65 Section 5.16.Intellectual Property; Licenses, Etc 66 Section 5.17.Solvency 66 Section 5.18.Senior Debt Status 66 Section 5.19.Certain Accounts 66 ARTICLE VI AFFIRMATIVE COVENANTS Section 6.01.Financial Statements 67 Section 6.02.Certificates; Other Information 68 Section 6.03.Notices 69 Section 6.04.Nonpublic Information 69 Section 6.05.Payment of Obligations 69 Section 6.06.Preservation of Existence, Etc 70 Section 6.07.Maintenance of Properties 70 Section 6.08.Maintenance of Insurance 70 Section 6.09.Compliance with Laws 70 Section 6.10.Books and Records 70 Section 6.11.Inspection Rights 71 Section 6.12.Use of Proceeds 71 Section 6.13.Information Regarding the ABL Collateral; Additional Subsidiaries 71 Section 6.14.Compliance with Environmental Laws 72 iii Section 6.15.Further Assurances 72 Section 6.16.Certain Post-Closing Collateral Obligations 72 Section 6.17.Collateral Reporting 72 Section 6.18.Evaluations of the Borrowing Base and Related Assets 73 ARTICLE VII NEGATIVE COVENANTS Section 7.01.Liens 74 Section 7.02.Indebtedness 76 Section 7.03.Investments 78 Section 7.04.Fundamental Changes 81 Section 7.05.Dispositions 81 Section 7.06.Restricted Payments 83 Section 7.07.Change in Nature of Business 83 Section 7.08.Transactions with Affiliates 83 Section 7.09.Burdensome Agreements 84 Section 7.10.Use of Proceeds 84 Section 7.11.Amendment of Certain Documents 84 Section 7.12.Accounting Changes 85 Section 7.13.Prepayments, Etc 85 Section 7.14.Speculative Transactions 85 Section 7.15.Senior Debt Status 85 ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES Section 8.01.Events of Default 85 Section 8.02.Remedies Upon Event of Default 88 ARTICLE IX ADMINISTRATIVE AGENT Section 9.01.Appointment of Agents 88 Section 9.02.Powers and Duties 89 Section 9.03.General Immunity 89 Section 9.04.Agents Entitled to Act as Lender 90 Section 9.05.Lenders’ Representations, Warranties and Acknowledgments 90 Section 9.06.Right to Indemnity 91 Section 9.07.Successor Agents 91 Section 9.08.Collateral Documents and Related Collateral Matters 92 Section 9.09.No Arranger Duties 94 iv ARTICLE X MISCELLANEOUS Section 10.01.Amendments, Waivers, Etc 94 Section 10.02.Notices and Other Communications 96 Section 10.03.No Waiver; Cumulative Remedies 98 Section 10.04.Expenses; Indemnity; Damage Waiver 98 Section 10.05.Payments Set Aside 99 Section 10.06.Successors and Assigns 100 Section 10.07.Confidentiality 103 Section 10.08.Right of Setoff 103 Section 10.09.Counterparts; Effectiveness; Integration 104 Section 10.10.Survival of Representations and Warranties 104 Section 10.11.Severability 104 Section 10.12.Replacement of Lenders 105 Section 10.13.Governing Law; Jurisdiction; Etc 105 Section 10.14.WAIVER OF JURY TRIAL 106 Section 10.15.Patriot Act 107 Section 10.16.Concerning the ABL Intercreditor Agreement 107 Section 10.17.Joint and Several Liability of Loan Parties 107 v SCHEDULES 1.1(a) Initial Designated Subsidiaries 1.01(b) Specified Account Debtors 2.01 Commitments and Applicable Percentages 5.06 Litigation 5.09 Environmental Matters 5.13 Subsidiaries; Other Equity Interests 5.16 Intellectual Property Claims 7.01(b) Existing Permitted Liens 7.02(h) Existing Permitted Indebtedness 7.03(f) Existing Permitted Investments 7.05 Certain Dispositions 7.08 Certain Transactions with Affiliates 7.09 Certain Existing Restrictions 10.02 Administrative Agent’s Office, Certain Addresses for Notices EXHIBITS A Form of ABL Guarantee and Collateral Agreement B Form of ABL Facility Intercreditor Agreement C Form of Assignment and Assumption D Form of Borrowing Base Certificate E Form of Committed Loan Notice F Form of Compliance Certificate G Subordination Terms of Certain Intercompany Indebtedness vi Table of Contents This CREDIT AGREEMENT (this “Agreement”) is entered into as of September28, 2007, among Spectrum Brands, Inc., a Wisconsin corporation (the “Borrower”); the Subsidiaries of the Borrower party hereto; Wachovia Bank, National Association (“Wachovia”), as the Administrative Agent, the Collateral Agent and an LC Issuer; Goldman Sachs Credit Partners L.P. (“GSCP”), as the Syndication Agent; and the Lenders (as defined below) from time to time party hereto. The parties hereto covenant and agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS Section 1.01.Defined Terms.As used in this Agreement, the following terms shall have the meanings set forth below: “2013 New Indenture” means the Indenture, dated as of March30, 2007, among the Borrower, the guarantors named therein and Wells Fargo Bank, N.A. as trustee. “2013 New Notes” means the Variable Rate Toggle Senior Subordinated Notes due 2013 issued pursuant to the 2013 New Indenture. “2013 Original Indenture”means the Indenture, dated as of September30, 2003, among the Borrower, the guarantors named therein and U.S. Bank National Association, as trustee, as heretofore supplemented (including by the Fifth Supplemental Indenture thereto dated as of March 29, 2007). “2013 Original Notes” means the 8-1/2% Senior Subordinated Notes of the Borrower due 2013, issued pursuant to the 2013 Original Indenture. “2015 Indenture” means the Indenture, dated as of February7, 2005, among the Borrower, the guarantors named therein and U.S. Bank National Association, as trustee. “2015 Notes” means the 7-3/8% Senior Subordinated Notes of the Borrower due 2015, issued pursuant to the 2015 Indenture. “ABL Collateral” has the meaning specified in the ABL Guarantee and Collateral Agreement. “ABL Guarantee and Collateral Agreement” means the ABL Guarantee and Collateral Agreement among the Borrower, the Subsidiary Loan Parties and the Collateral Agent, substantially in the form of ExhibitA hereto. “ABL Intercreditor Agreement” means the Intercreditor Agreement among the Administrative Agent, the administrative agent under the Term Credit Agreement and the Borrower, substantially in the form of ExhibitB hereto. “Acceptable Bank” has the meaning specified in the definition of “Cash Equivalents”. Table of Contents2 “Accession Agreement” has the meaning specified in Section 2.07(d). “account debtor” means any Person obligated on an Account. “Accounts” means, as to the Borrower or any Designated Subsidiary, all present and future rights of the Borrower or such Designated Subsidiary to payment of a monetary obligation, whether or not earned by performance, that is not evidenced by chattel paper or an instrument, (a)for property that has been or is to be sold, leased, licensed, assigned or otherwise disposed of, (b)for services rendered or to be rendered, (c)for a secondary obligation incurred or to be incurred or (d)arising out of the use of a credit or charge card or information contained on or for use with the card. “Accounts Borrowing Base Availability” means, at any time, the Borrowing Base at such time, minus any amount thereof attributable to Eligible Inventory. “Accrued Right to Offset Accounts” means all accrued rebates, co-op allowances, slotting fees, trade allowances and other accrued allowances or rebates. “Acquisition” means any transaction or series of related transactions by the Borrower or its Subsidiaries for the purpose of, or resulting directly or indirectly in, (a)the acquisition of all or substantially all of the assets of a Person, or of any business or division of a Person, (b)the acquisition of more than 50% of the capital stock, partnership interests, membership interests or equity of any Person, or otherwise causing any Person to become a Subsidiary or (c)a merger or consolidation or any other combination with another Person (other than a Person that is a Subsidiary). “Administrative Agent” means Wachovia, in its capacity as the administrative agent under this Agreement, or any successor administrative agent. “Administrative Agent’s Office” means the Administrative Agent’s address and, as appropriate, account set forth on Schedule10.02, or such other address or account as the Administrative Agent may from time to time notify to the Borrower and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means, with respect to any Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agents” means, collectively, the Administrative Agent, the Collateral Agent and the Syndication Agent. “Agreement” means this Credit Agreement. Table of Contents 3 “Applicable Percentage” means, as to any Lender, the percentage (carried out to the ninth decimal place) of the aggregate Commitments represented by such Lender’s Commitment.If the Commitments have terminated or expired, the Applicable Percentage shall be determined based upon the Commitments most recently in effect, giving effect to any assignments. “Applicable Rate” means (a)in the case of Eurodollar Rate Loans, 2.25% per annum and (b) in the case of Base Rate Loans, 1.25% per annum. “Approved Electronic Communications” means any notice, communication, information, document or other material that any Loan Party provides to the Administrative Agent pursuant to any Loan Document or the transactions contemplated therein that is distributed to the Lenders and the LC Issuers by means of electronic communications pursuant to Section10.02(b). “Arrangers” means GSCP, in its capacity as joint lead arranger and sole bookrunner for the Facility, and Wachovia Capital Markets LLC, in its capacity as joint lead arranger for the Facility. “Assignment and Assumption” means an assignment and assumption entered into by a Lender and an Eligible Assignee (with the consent of any party whose consent is required under Section10.06(d)), and accepted by the Administrative Agent, substantially in the form of ExhibitC or any other form approved by the Administrative Agent. “Assignment Effective Date” has the meaning specified in Section10.06(c). “Attributable Indebtedness” means, on any date, (a)in respect of any Capitalized Lease of any Person, the capitalized amount of the remaining lease thereof that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP, (b)in respect of any Synthetic Lease Obligation, the capitalized amount of the remaining lease or similar payments under the relevant lease or other applicable agreement or instrument that would appear on a balance sheet of such Person prepared as of such date in accordance with GAAP if such lease or other agreement or instrument were accounted for as a Capitalized Lease and (c)all Synthetic Debt of such Person as of such date. “Availability Block” means $25,000,000. “Availability Period” means the period from and including the Closing Date to but excluding the earlier of the Maturity Date and the date of termination of the Commitments. “Availability Triggering Event” means that the unused availability under the Borrowing Base shall have been less than $50,000,000 (without giving effect to the Availability Block) for five consecutive Business Days.An Availability Triggering Event shall be deemed to be continuing until such time as such unused availability is greater than $50,000,000 (without giving effect to the Availability Block) for 60 consecutive days. “Base Rate” means, for any day, a fluctuating rate per annum equal to the higher of (a)the Federal Funds Effective Rate in effect on such day plus 1/2 of 1% and (b)the Prime Rate in effect on such day.Any change in the Base Rate due to a change in the Federal Funds Rate or the Prime Rate shall be effective on the effective day of such change in the Federal Funds Rate or the Prime Rate, respectively. Table of Contents 4 “Base Rate Loan” means a Loan that bears interest based on the Base Rate. “Borrower” has the meaning specified in the introductory paragraph hereto. “Borrowing” means (a)a Revolving Borrowing, (b)a Swingline Loan or (c) a Special Agent Loan. “Borrowing Base” means, at any time, (a)the sum of (i)85% of the Eligible Accounts of the Borrower and the Designated Subsidiaries, minus the Dilution Reserve, and (ii)the lesser of (A) 65% of the Value of the Eligible Inventory of the Borrower and the Designated Subsidiaries and (B)85% of the Net Recovery Percentage multiplied by the Value of such Eligible Inventory, minus, without duplication, (b) the Other Reserves (other than (except for purposes of Section2.06(b)(i)), the Specified Reserves) in effect at such time.The Borrowing Base in effect at any time shall be reasonably determined by the Administrative Agent, based on the Borrowing Base Certificate most recently delivered by the Borrower prior to such time pursuant to Section 2.15(a), 4.01(a)(xi) or 6.17(a), but subject to (x) any adjustments thereto as a result of any Designated Subsidiary ceasing to be such as provided in Section2.15(b) or the consummation of any Disposition and (y) the Other Reserves established by the Administrative Agent. “Borrowing Base Certificate” means a certificate of the Borrower substantially in the form ofExhibitD (with such changes thereto as may be reasonably requested by the Administrative Agent from time to time to reflect the components of and reserves against the Borrowing Base as provided for hereunder from time to time). “Business Day” means any day other than (a)a Saturday, Sunday or other day on which commercial banks in New York are authorized to close under the Laws of the State of New York or are in fact closed in the State where the Administrative Agent’s Office is located and (b)if such day relates to a Eurodollar Rate Loan, a day on which banks are not open for general business in London. “Capitalized Leases” means all leases that have been or should be, in accordance with GAAP, recorded as capitalized leases. “Cash Collateral Account” means a blocked deposit account of the Borrower at a commercial bank that is in the name of the Administrative Agent and under the sole dominion and control of the Administrative Agent and in which the Administrative Agent has a perfected security interest, all in a manner reasonably satisfactory to the Administrative Agent. “Cash Equivalents” means any of the following types of Investments: (a)readily marketable obligations issued or directly and fully guaranteed or insured by the United States, an OECD Member, any member of the European Economic Union or any agency or instrumentality thereof having maturities of not more than 365 days from the date of acquisition thereof; provided that the full faith and credit of the United States of America, such OECD Member or such member of the European Economic Union is pledged in support thereof; Table of Contents 5 (b)time deposits with, or insured certificates of deposit or bankers’ acceptances of, any commercial bank that (each such bank, an “Acceptable Bank”) (i)(A)is a Lender, (B)is organized under the laws of the United States, any state thereof or the District of Columbia or is the principal banking subsidiary of a bank holding company organized under the laws of the United States, any state thereof or the District of Columbia, and is a member of the Federal Reserve System or (C)is a member of the applicable central bank of any OECD Member or any member of the European Economic Union, (ii)issues (or the parent of which issues) commercial paper rated as described in clause(c) of this definition and (iii)has combined capital and surplus of at least $250,000,000 (or the equivalent in the applicable currency), in each case with maturities of not more than 365 days from the date of acquisition thereof; (c)commercial paper issued by any Person organized under the laws of any state of the United States or the District of Columbia, any member state of the European Economic Union or any OECD Member or any Acceptable Bank and rated at least “Prime-1” (or the then equivalent grade)by Moody’s or Fitch or at least “A-1” (or the then equivalent grade)by S&P, or guaranteed by any industrial company with long-term unsecured debt rating (at the time of investment) of at least Aa by Moody’s or Fitch or at least AA by S&P, in each case with maturities of not more than 365 days from the date of acquisition thereof; (d)investments, classified in accordance with GAAP as current assets of the Borrower or any of its Subsidiaries, in money market investment programs that are administered by financial institutions that have the highest rating obtainable from either Moody’s or S&P, and the portfolios of which are limited solely to investments of the character, quality and maturity described in clauses(a), (b) and (c) of this definition; (e)repurchase agreements with any Lender or any primary dealer maturing within 365 days from the date of investment that are fully collateralized by investment instruments that would otherwise be Cash Equivalents; provided that the terms of such repurchase agreements comply with the guidelines set forth in the Federal Financial Institutions Examination Council Supervisory Policy— Repurchase Agreements of Depository Institutions With Securities Dealers and Others, as adopted by the Comptroller of the Currency on October31, 1985; (f)sterling bills of exchange eligible for rediscount at the Bank of England and accepted by an Acceptable Bank (or their dematerialized equivalents); (g)any other debt security approved by the Required Lenders; and (h)any investment made by a Foreign Subsidiary in its jurisdiction of organization that is of character, credit quality and maturity similar to one of the investments described in clauses(a) through (f) above. “Casualty Event” means any casualty or other insured damage to, or any taking under any power of eminent domain or condemnation or similar proceeding of, any assets of the Borrower or any of its Subsidiaries. Table of Contents 6 “CERCLA” means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended. “CERCLIS” means the Comprehensive Environmental Response, Compensation, and Liability Information System maintained by the U.S. Environmental Protection Agency. “Change in Law” means the occurrence, after the date of this Agreement, of any of the following: (a)the adoption or taking effect of any Law, (b)any change in any Law or in the administration, interpretation or application thereof by any Governmental Authority or (c)the making or issuance of any request, guideline or directive (whether or not having the force of law) by any Governmental Authority. “Change of Control”means, an event or series of events by which: (a)any “person” or “group” (as such terms are used in Sections13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit plan of such person or its subsidiaries, and any Person acting in its capacity as trustee, agent or other fiduciary or administrator of any such plan) other than THLee or any group of which THLee is a member becomes the “beneficial owner” (as defined in Rules13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a person or group shall be deemed to have “beneficial ownership” of all securities that such person or group has the right to acquire (such right, an “option right”), whether such right is exercisable immediately or only after the passage of time), directly or indirectly, of 40% or more of either the aggregate ordinary voting power or the aggregate equity value represented by the issued and outstanding Equity Interests of the Borrower; (b)during any period of 12consecutive months, a majority of the members of the board of directors or other equivalent governing body of the Borrower ceases to be composed of individuals (i)who were members of that board or equivalent governing body on the first day of such period, (ii)whose election or nomination to that board or equivalent governing body was approved by individuals referred to in clause(i) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body or (iii)whose election or nomination to that board or other equivalent governing body was approved by individuals referred to in clauses(i) and (ii) above constituting at the time of such election or nomination at least a majority of that board or equivalent governing body (excluding, in the case of clauses(ii) and (iii), any individual whose initial nomination for, or assumption of office as, a member of that board or equivalent governing body occurs as a result of an actual or threatened solicitation of proxies or consents for the election or removal of one or more directors by any person or group other than a solicitation for the election of one or more directors by or on behalf of the board of directors); or (c)the occurrence of a “Change of Control” (or a similar event, however denominated) under, and as defined in, any Indenture or any agreement, instrument or document governing or evidencing any Material Indebtedness of the Borrower that refinanced Indebtedness under any Indenture (in each case, after giving effect to any applicable grace period). “Closing Date” means the first date on which all of the conditions precedent set forth in Section4.01 are satisfied or waived in accordance with Section10.01. Table of Contents 7 “Code” means the Internal Revenue Code of 1986, as amended from time to time. “Collateral Access Agreement” means an agreement, in form and substance reasonably satisfactory to the Collateral Agent, from any lessor of premises to any Loan Party, or any other Person to whom any ABL Collateral is consigned or who has custody, control or possession of any ABL Collateral or is otherwise the owner or operator of any premises on which any ABL Collateral is located, in favor of the Collateral Agent with respect to the ABL Collateral at such premises or otherwise in the custody, control or possession of such lessor, consignee or other Person. “Collateral Agent” means Wachovia, in its capacity as the collateral agent under this Agreement, the ABL Guarantee and Collateral Agreement and the other Collateral Documents, or any successor collateral agent. “Collateral Documents” means, collectively, the ABL Guarantee and Collateral Agreement, each Deposit Account Control Agreement, each Collateral Access Agreement and each other document or agreement that creates or purports to create a Lien in favor of the Collateral Agent, for the benefit of the Secured Parties. “Commitment” means, as to each Lender, its obligation to make Revolving Loans to the Borrower pursuant to Section 2.01, to acquire participations in Letters of Credit pursuant to Section 2.03, to acquire participations in Swingline Loans pursuant to Section 2.04 and to acquire participations in Special Agent Loans pursuant to Section 2.05, expressed as an amount representing the maximum aggregate amount of such Lender’s Revolving Exposure hereunder, as such commitment may be (a) reduced or increased from time to time pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant to assignments by or to such Lender pursuant to Section 10.06.The initial amount of each Lender’s Commitment is set forth on Schedule2.01, or in the Assignment and Assumption or the Accession Agreement pursuant to which such Lender becomes a party hereto, as applicable.The initial aggregate amount of the Lenders’ Commitments is $225,000,000. “Commitment Increase” has the meaning specified in Section 2.07(d). “Committed Loan Notice” means a notice of (a)a Borrowing of Revolving Loans, (b)a conversion of Revolving Loans from one Type to the other or (c)a continuation of Eurodollar Rate Loans, delivered by the Borrower pursuant to Section2.02(a), which shall be substantially in the form of Exhibit E. “Compliance Certificate” means a certificate substantially in the form of Exhibit F. “Contractual Obligation” means, as to any Person, any provision of any security issued by such Person or of any agreement, instrument or other undertaking to which such Person is a party or by which it or any of its property is bound, other than the Loan Documents. Table of Contents 8 “Control” means the possession, directly or indirectly, of the power (a)to direct or cause the direction of the management or policies of a Person, whether through the ability to exercise voting power, by contract or otherwise, or (b)to vote 10% or more of the Equity Interests having ordinary voting power for the election of members of the board of directors or equivalent governing body of such Person.“Controlling” and “Controlled” have meanings correlative thereto. “Credit Extension” means the making of a Borrowing or the issuance, amendment, renewal or extension of a Letter of Credit. “Debtor Relief Laws”means the Bankruptcy Code of the United States, and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization or similar debtor relief Laws of the United States or other applicable jurisdictions from time to time in effect and affecting the rights of creditors generally. “Default” means any event or condition that constitutes an Event of Default or that, with the giving of any notice, the passage of time or both, would constitute an Event of Default. “Default Rate” means (a)when used with respect to Obligations other than Eurodollar Rate Loans and Participation Fees, an interest rate per annum equal to (i)the Base Rate, plus (ii)the Applicable Rate applicable to Base Rate Loans, plus (iii)2.0% per annum, (b)when used with respect to Eurodollar Rate Loans, an interest rate per annum equal to the interest rate (including the Applicable Rate) otherwise applicable to such Loan plus 2.0% per annum and (c)when used with respect to Participation Fees, the aggregate rate per annum at which Participation Fees shall otherwise accrue hereunder plus 2.0% per annum. “Deposit Account Control Agreement” means an agreement, in form and substance reasonably satisfactory to the Collateral Agent, among the Collateral Agent, the applicable Loan Party with a deposit account at any bank and the bank at which such deposit account is at any time maintained, which provides that, upon receipt of notice from the Collateral Agent, such bank will comply with instructions originated by the Collateral Agent directing disposition of the funds in the deposit account without further consent of such Loan Party and has such other terms and conditions as the Collateral Agent may require. “Designated Subsidiary” means each Subsidiary set forth on Schedule1.01(a) and each other Subsidiary that has become a Designated Subsidiary pursuant to Section2.15(a), other than any Subsidiary that shall have ceased to be a Designated Subsidiary as provided in Section2.15(b). “Dilution Reserve” means, on any date, a reserve established by the Administrative Agent to reflect dilution with respect to the Accounts, reasonably determined by the Administrative Agent at any time as the product of (a) the Eligible Accounts at such time and (b) the excess, if any, of (i) the percentage obtained by dividing (A) the aggregate amount of non-cash reductions in Accounts of the Borrower and the Designated Subsidiaries for a period, as reasonably determined by the Administrative Agent, preceding such time by (B) the total net sales of the Borrower and the Designated Subsidiaries for such period over (ii) 5.00%. Table of Contents 9 “Disposition” or “Dispose” means, with respect to any Person, the sale, transfer, or other disposition of any assets by such Person, including any sale and leaseback transaction (but excluding other license or lease arrangements entered into in the ordinary course of business or that are customarily entered into by companies in the same or similar line of business). “Dollar” and “$” mean lawful money of the United States. “Domestic Subsidiary” means any Subsidiary that is organized under the laws of any political subdivision of the United States. “Dormant Subsidiaries” means any Subsidiary so designated by the Borrower in a certificate to the Administrative Agent as to the matters below, so long as, in the case of each Subsidiary so designated, (a)such Subsidiary, taken together with all other Subsidiaries so designated, does not have consolidated assets with a fair market value in the aggregate in excess of 2.5% of the Total Assets and (b)such Subsidiary transacts no business and has no operations other than activities required to maintain its existence; provided that no Subsidiary may be a Dormant Subsidiary if (i) such Subsidiary is a Designated Subsidiary or (ii) the Borrower or any of its other Subsidiaries provides any credit support to such Subsidiary or is liable in any respect for the liabilities of such Subsidiary greater in the aggregate than such Subsidiary’s fair market value. “Eligible Accounts” shall mean Accounts of the Borrower and the Designated Subsidiaries that, in each case, satisfy the criteria set forth below, as reasonably determined by the Administrative Agent: (a) such Accounts arise from the actual and bona fide sale and delivery of goods or rendition of services by the Borrower or any Designated Subsidiary in the ordinary course of its business, which transactions are completed in accordance with the terms and provisions contained in any documents related thereto and for which an invoice has been rendered; (b) such Accounts are neither (i) unpaid more than 60 days after the date due nor (ii) unpaid more than 180 days after the date of the original invoice therefor; (c) such Accounts do not arise from sales on consignment, guaranteed sale, sale and return (other than in the ordinary course of business consistent with past practices, as disclosed to the Administrative Agent prior to the date hereof), sale on approval or other terms under which payment by the account debtor may be conditional or contingent; (d) the chief executive office of the account debtor with respect to such Accounts is located in the United States or Canada and such account debtor is formed or organized under the laws of a State of the United States or a Province of Canada (provided that, at any time promptly upon the Collateral Agent’s reasonable request, the Borrower or the applicable Designated Subsidiary shall execute and deliver, or cause to be executed and delivered, such other agreements, documents and instruments as may reasonably be required by the Collateral Agent to perfect the security interests of the Collateral Agent in the Accounts owed by any such account debtor the chief executive office of which is located in Canada, or which is formed or organized under the laws of a Province of Canada, in accordance with the applicable Federal or Provincial laws of Canada, and take or cause to be taken such other and further actions as the Table of Contents 10 Collateral Agent may reasonably request to enable the Collateral Agent as secured party with respect thereto to collect such Accounts under the applicable Federal or Provincial laws of Canada); (e) such Accounts have been invoiced and do not consist of progress billings (such that the obligation of the account debtors with respect to such Accounts is conditioned upon the Borrower’s or the applicable Designated Subsidiary’s satisfactory completion of any further performance under the agreement giving rise thereto), bill and hold invoices or retainage invoices, except, in the case of bill and hold invoices, if the Administrative Agent shall have received an agreement in writing from the account debtor, in form and substance reasonably satisfactory to the Administrative Agent, confirming the unconditional obligation of the account debtor to take the goods related thereto and pay such invoice; (f) the account debtor with respect to such Accounts has not asserted a counterclaim, defense or dispute and is not owed or does not claim to be owed any amounts that may give rise to any right of setoff or recoupment against such Accounts (but the portion of the Accounts of such account debtor in excess of the amount at any time and from time to time owed by the Borrower or the applicable Designated Subsidiary to such account debtor or claimed owed by such account debtor may be deemed Eligible Accounts); (g) such Accounts are subject to a valid and perfected security interest of the Collateral Agent as provided in the Collateral Documents (which security interest is first in priority, except with respect to nonconsensual Liens permitted under this Agreement that have a higher priority than such security interest as a matter of Law), and any goods giving rise thereto are not, and were not at the time of the sale thereof, subject to any Liens except those permitted under this Agreement; (h) the account debtor with respect to such Accounts is not an officer, director, employee, agent or other Affiliate of any Loan Party; (i) the account debtor with respect to such Accounts is not a Governmental Authority; (j) the account debtor with respect to such Accounts is not subject to any pending or, to the knowledge of the Borrower or any Designated Subsidiary, threatened bankruptcy, dissolution, liquidation, reorganization or similar proceeding; (k) such Accounts are not owed by an account debtor any Accounts of which are unpaid (i) more than 60 days after the date due or (ii) more than 180 days after the date of the original invoice therefor, in each case where such unpaid Accounts constitute more than 50% of the total Accounts of such account debtor; (l) such Accounts are not owed by an account debtor any Accounts of which are subject to any factoring arrangements, except where such factoring arrangements (i) are wholly non-recourse to the Borrower and its Subsidiaries or (ii) are otherwise on terms (including, if requested by the Administrative Agent, lien subordination arrangements) satisfactory to the Administrative Agent in its reasonable discretion; Table of Contents 11 (m) the account debtor with respect to such Accounts is not located in a State requiring the filing of a “Notice of Business Activities Report” or a similar report in order to permit the Borrower or the applicable Designated Subsidiary to seek judicial enforcement in such State of payment of such Account, unless the Borrower or such Designated Subsidiary, as the case may be, is qualified to do business in such State or has filed a “Notice of Business Activities Report” or such similar report for the then current year or such failure to file and inability to seek judicial enforcement are capable of being remedied without any material delay or material cost. Notwithstanding the foregoing, (i) all Accounts of any single account debtor and its Affiliates that, in the aggregate, exceed the Applicable Concentration Percentage of the total amount of all Eligible Accounts at any time of determination shall be deemed not to be Eligible Accounts to the extent of such excess (it being understood that the foregoing percentage limitation must be satisfied after excluding all Accounts required to be excluded by the preceding sentence) and (ii) without duplication of any ineligibility determinations made pursuant to clause (f) of the preceding sentence, Eligible Accounts shall be reduced by the aggregate amount of the Accrued Right to Offset Accounts.For purposes hereof, “Applicable Concentration Percentage” means (a)for the account debtors, and their Affiliates, set forth on Schedule1.01(b), the percentage specified on such Schedule and (b)for any other account debtor, 20%. The criteria for Eligible Accounts set forth above may be changed and any new criteria for Eligible Accounts may be established by the Administrative Agent in its reasonable discretion based on either (A)an event, condition or other circumstance arising after the date hereof or (B)an event, condition or other circumstance existing on the date hereof to the extent the Administrative Agent had no written notice thereof from the Borrower prior to the date hereof, which event, condition or other circumstance, in the case of clauses(A) and (B), adversely affects, or could reasonably be expected to adversely affect, the Accounts by an amount that is material, all as reasonably determined by the Administrative Agent.Any Accounts that are not Eligible Accounts shall nevertheless be part of the ABL Collateral. “Eligible Assignee” means (a)any Lender, any Affiliate of any Lender and any Related Fund of any Lender (any two or more Related Funds being treated as a single Eligible Assignee for all purposes hereof) and (b)any commercial bank, insurance company, investment or mutual fund or other entity that is an “accredited investor” (as defined in RegulationD under the Securities Act of 1933) and which extends credit or buys loans; provided that neither the Borrower nor any Affiliate of the Borrower shall be an Eligible Assignee. “Eligible In-Transit Inventory” means Inventory (a) that has been shipped for receipt by the Borrower or any Designated Subsidiary within 60 days after the date of shipment, but which has not yet been delivered to or on behalf of the Borrower or such Designated Subsidiary, as the case may be, (b) for which the purchase order is in the name of the Borrower or any Designated Subsidiary and title has passed to the Borrower or such Designated Subsidiary, as the case may be, (c) that is insured in accordance with the terms of this Agreement, (d) if reasonably requested by the Collateral Agent, where the bailee in possession thereof has delivered to the Collateral Agent a Collateral Access Agreement and (e) that otherwise would qualify as Eligible Inventory. Table of Contents 12 “Eligible Inventory” means Inventory consisting of finished goods held for resale in the ordinary course of the business of the Borrower and the Designated Subsidiaries, raw materials for such finished goods and work-in-process consisting of unpackaged finished batteries that, in each case, satisfy the criteria set forth below, as reasonably determined by the Administrative Agent.Eligible Inventory shall not include: (a)work-in-process (other than unpackaged finished batteries); (b)components that are not part of finished goods; (c)spare parts for equipment; (d)packaging, display and shipping materials; (e)supplies used or consumed in the business of the Borrower and its Subsidiaries; (f)Inventory located at premises other than those owned by, or leased and controlled by, the Borrower or any Designated Subsidiary, including Inventory in transit with common carriers, except (i) Inventory located at premises with respect to which (A) the Collateral Agent has received a Collateral Access Agreement or (B) an appropriate Landlord Reserve has been established and (ii) Eligible In-Transit Inventory; (g)Inventory subject to a Lien in favor of any Person other than the Collateral Agent, except Liens permitted under this Agreement; (h)bill and hold goods; (i)unserviceable, obsolete or close-out Inventory; (j)Inventory that is not subject to a valid and perfected security interest of the Collateral Agent as provided in the Collateral Documents (which security interest is first in priority, except with respect to nonconsensual Liens permitted under this Agreement that have a higher priority than such security interest as a matter of Law); (k)returned, damaged, re-worked and/or defective Inventory; (l)Inventory that is the subject of consignment by the Borrower or any Designated Subsidiary as consignor or consignee; and (m)Inventory located outside the United States, including Inventory in transit with common carriers (other than Eligible In-Transit Inventory); provided, however, that the Value of Eligible In-Transit Inventory at any time treated as Eligible Inventory shall not exceed $10,000,000.The criteria for Eligible Inventory set forth above may be changed and any new criteria for Eligible Inventory may be established by the Administrative Agent in its reasonable discretion based on either (i)an event, condition or other circumstance arising after the date hereof or (ii)an event, condition or other circumstance existing on the date hereof to the extent the Administrative Agent had no written notice thereof from the Borrower prior to the date hereof, which event, condition or other circumstance, in the case of clauses (i) and (ii), adversely affects, or could reasonably be expected to adversely affect, the Inventory by an amount that is material, all as reasonably determined by the Administrative Agent.Any Inventory that is not Eligible Inventory shall nevertheless be part of the ABL Collateral. “Environmental Laws” means any and all Federal, state, local, and foreign statutes, laws, regulations, codes, ordinances, rules, judgments, orders, decrees, permits, concessions, grants, franchises, licenses, agreements or governmental restrictions relating to pollution, the protection of the environment or natural resources, or the presence, management or release into the environment of any pollutants, including those related to hazardous substances or wastes, air emissions and discharges to waste or public systems, or to health and safety matters. “Environmental Liabilities” means all liabilities, obligations, damages, losses, claims, actions, suits, judgments, orders, directives, fines, penalties, demands, investigations, notices, notices of violation, fees, expenses and costs (including administrative oversight costs, natural resource damages and the costs of any investigation, study, sampling, testing, abatement, cleanup, removal, remediation or other response action necessary to remove, remediate, clean up or abate any Hazardous Materials), whether contingent or otherwise, arising out of or relating to (a)compliance or non-compliance with any Environmental Law, (b)the generation, use, Table of Contents 13 handling, manufacture, possession, presence, processing, transportation, storage, treatment or disposal of any Hazardous Materials, (c)exposure to any Hazardous Materials or (d)the Release or threatened Release of any Hazardous Materials into the environment. “Environmental Permit” means any permit, approval, identification number, license or other authorization required under any Environmental Law. “Equity Interests” means, with respect to any Person, all of the shares of capital stock of (or other ownership or profit interests in) such Person, all of the warrants, options or other rights for the purchase or acquisition from such Person of shares of capital stock of (or other ownership or profit interests in) such Person, all of the securities convertible into or exchangeable for shares of capital stock of (or other ownership or profit interests in) such Person or warrants, rights or options for the purchase or acquisition from such Person of such shares (or such other interests), and all of the other ownership or profit interests in such Person (including partnership, member or trust interests therein), whether voting or nonvoting, and whether or not such shares, warrants, options, rights or other interests are outstanding on any date of determination. “Equivalent” in Dollars of any foreign currency on any date means the equivalent in Dollars of such foreign currency determined by using the prevailing foreign exchange spot rate of JPMorgan Chase Bank, N.A., or another commercial bank reasonably acceptable to the Administrative Agent, and the “Equivalent” in any foreign currency of Dollars on any date means the equivalent in such foreign currency of Dollars determined by using the prevailing foreign exchange spot rate of JPMorgan Chase Bank, N.A., or such other commercial bank, for such date. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” means any trade or business (whether or not incorporated) under common control with the Borrower within the meaning of Section414(b) or (c) of the Code (and Sections414(m) and (o) of the Code for purposes of provisions relating to Section412 of the Code). “ERISA Event” means (a)a Reportable Event with respect to a Pension Plan; (b)the existence with respect to any Pension Plan of an “accumulated funding deficiency” (as defined in Section412 of the Code or Section302 of ERISA), and, whether or not waived, the failure to make by its due date a required installment under Section 412(m) of the Code with respect to any Pension Plan or the failure to make any required contribution to a Multiemployer Plan; (c)a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to Section4063 of ERISA during a plan year in which it was a substantial employer (as defined in Section4001(a)(2) of ERISA) or a cessation of operations that is treated as such a withdrawal under Section4062(e) of ERISA; (d)a complete or partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan, or notification that a Multiemployer Plan is in reorganization or has been terminated, within the meaning of TitleIV of ERISA; (e)the filing of a notice of intent to terminate, the treatment of a Pension Plan amendment as a termination under Sections4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to Table of Contents 14 terminate a Pension Plan or Multiemployer Plan; (f)an event or condition which constitutes grounds under Section4042 of ERISA for the termination of, or the appointment of a trustee to administer, any Pension Plan or Multiemployer Plan; (g)a determination that any Pension Plan is, or is expected to be, in “at-risk” status (as defined in Section303(i)(4)(A) of ERISA or Section403(i)(4)(A) of the Code); (h)the application for a minimum funding waiver with respect to a Pension Plan; (i)the imposition of any liability under TitleIV of ERISA, other than for PBGC premiums due but not delinquent under Section4007 of ERISA, upon the Borrower or any ERISA Affiliate; (j)the occurrence of a nonexempt prohibited transaction (within the meaning of Section4975 of the Code or Section406 of ERISA) which could result in liability to the Borrower or any of its Subsidiaries; or (k)any other event similar to those described under clauses (a) through (j) with respect to any Foreign Plan. “Eurodollar Rate” means, for any Interest Period, with respect to a Eurodollar Rate Loan, the rate per annum (rounded upward, if necessary, to the next 1/100th of 1%) determined by the Administrative Agent as follows: Eurodollar Rate London Interbank Offered Rate 1.00 - Eurodollar Reserve Percentage “Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate based on the Eurodollar Rate. “Eurodollar Reserve Percentage” means, for any day during any Interest Period, the reserve percentage (expressed as a decimal, carried out to five decimal places) in effect on such day, whether or not applicable to any Lender, under regulations issued from time to time by the FRB for determining the maximum reserve requirement (including any emergency, supplemental or other marginal reserve requirement) with respect to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).Eurodollar Rate Loans shall be deemed to constitute Eurocurrency liabilities and, as such, shall be deemed subject to reserve requirements without benefits of credits for proration, exceptions or offsets that may be available from time to time to any Lender.The Eurodollar Rate for each outstanding Eurodollar Rate Loan shall be adjusted automatically as of the effective date of any change in the Eurodollar Reserve Percentage. “Event of Default” has the meaning specified in Section8.01. “Excess Availability” means, at any time, an amount equal to (a) the lesser of (i)the aggregate Commitments at such time and (ii) the Borrowing Base at such time, minus (b)the aggregate amount of the Revolving Exposures at such time. “Excluded Taxes” means, with respect to any Agent, any Lender, any LC Issuer or any other recipient of any payment to be made by or on account of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net income (however denominated), and franchise Taxes imposed on it (in lieu of net income Taxes), by the jurisdiction (or any political subdivision thereof) under the Laws of which such recipient is organized or in which its principal office is located or in which it otherwise does business or, in the case of any Lender, in which its applicable Lending Office is located or in which it otherwise Table of Contents 15 does business, (b) any branch profits taxes imposed by the United States, (c) in the case of a Foreign Lender (other than an assignee pursuant to a request by the Borrower under Section10.12), any United States withholding tax that is imposed on amounts payable by the Borrower to such Foreign Lender at the time such Foreign Lender becomes a party hereto (or designates a new Lending Office) or is attributable to such Foreign Lender’s failure or inability (other than as a result of a Change in Law) to comply with Section3.01(f), except to the extent that such Foreign Lender (or its assignor, if any) was entitled, at the time of designation of a new Lending Office (or assignment), to receive additional amounts from the Borrower with respect to such Tax pursuant to Section3.01(a) and (d) in the case of a Lender that is not a Foreign Lender, other than an assignee pursuant to a request by the Borrower under Section10.12, any Tax that is imposed on amounts payable to such Lender at the time such Lender becomes a party hereto (or designates a new Lending Office) or is attributable to such Lender’s failure or inability (other than as a result of a Change in Law) to comply with Section3.01(f), except to the extent that such Lender (or its assignor, if any) was entitled at the time of designation of a new Lending Office (or assignment), to receive additional amounts from the Borrower with respect to such Tax pursuant to Section3.01(a). “Facilities Reduction Amount” has the meaning specified in the Term Credit Agreement as in effect on the date hereof. “Facility” means, at any time, (a) prior to the Closing Date, the aggregate amount of the Commitments in effect at such time and (b) thereafter, the sum of (i) the aggregate Revolving Exposure at such time and (ii) the aggregate amount of the unused Commitments in effect at such time. “Federal Funds Effective Rate” means, for any day, a fluctuating rate of interest per annum equal to the weighted average of the rates on overnight Federal funds transactions with members of the Federal Reserve System arranged by Federal funds brokers on such day, as published by the Federal Reserve Bank of New York on the Business Day next succeeding such day; provided that (a) if such day is not a Business Day, the Federal Funds Rate for such day shall be such rate on such transactions on the next preceding Business Day as so published on the next succeeding Business Day and (b) if no such rate is so published on such next succeeding Business Day, the Federal Funds Rate for such day shall be the average of the quotations on such day on such transactions received by the Administrative Agent from three Federal funds brokers of recognized standing selected by it. “Fee Letter” means the Fee Letter dated June21, 2007, among the Borrower, GSCP and Wachovia. “Fitch” means Fitch Ratings and any successor thereto. “Foreign Government Scheme or Arrangement” has the meaning specified in Section5.12(c). “Foreign Lender” means any Lender that is organized under the laws of a jurisdiction other than the United States, each State thereof and the District of Columbia. “Foreign Plan” has the meaning specified in Section5.12(c). Table of Contents 16 “Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary. “FRB” means the Board of Governors of the Federal Reserve System of the United States. “GAAP”means generally accepted accounting principles in the United States set forth in the opinions and pronouncements of the Accounting Principles Board and the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or such other principles as may be approved by a significant segment of the accounting profession in the United States, which are applicable to the circumstances as of the date of determination. “Governmental Authority” means the government of the United States or any other nation, or of any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government (including any supra-national bodies such as the European Union or the European Central Bank). “GSCP” has the meaning specified in the introductory paragraph hereto. “Guarantee” means, as to any Person, (a) any obligation, contingent or otherwise, of such Person guaranteeing or having the economic effect of guaranteeing any Indebtedness payable or performable by another Person (the “primary obligor”) in any manner, whether directly or indirectly, and including any obligation of such Person, direct or indirect, (i) to purchase or pay (or advance or supply funds for the purchase or payment of) such Indebtedness or other obligation, (ii) to purchase or lease property, securities or services for the purpose of assuring the obligee in respect of such Indebtedness or other obligation of the payment or performance of such Indebtedness or other obligation, (iii) to maintain working capital, equity capital or any other financial statement condition or liquidity or level of income or cash flow of the primary obligor so as to enable the primary obligor to pay such Indebtedness or other obligation or (iv) entered into for the purpose of assuring in any other manner the obligee in respect of such Indebtedness or other obligation of the payment or performance thereof or to protect such obligee against loss in respect thereof (in whole or in part) or (b) any Lien on any assets of such Person securing any Indebtedness or other obligation of any other Person, whether or not such Indebtedness or other obligation is assumed by such Person (or any right, contingent or otherwise, of any holder of such Indebtedness to obtain any such Lien).The amount of any Guarantee shall be deemed to be an amount equal to the stated or determinable amount of the related primary obligation, or portion thereof, in respect of which such Guarantee is made or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in good faith.The term “Guarantee” as a verb has a corresponding meaning. “Guarantee and Collateral Requirement” means, at any time, the requirement that: (a)the Collateral Agent shall have received from each Loan Party either (i)a counterpart of the ABL Guarantee and Collateral Agreement duly executed and delivered on behalf of such Loan Party or (ii)in the case of any Person that becomes a Loan Party after the Closing Date, a supplement to the ABL Guarantee and Collateral Agreement, in the form specified therein, duly executed and delivered on behalf of such Loan Party; Table of Contents 17 (b)all documents and instruments, including Uniform Commercial Code financing statements and documents required by Law or reasonably requested by the Collateral Agent to be filed, registered or recorded to create the Liens intended to be created by the ABL Guarantee and Collateral Agreement and perfect such Liens to the extent required by, and with the priority required by, the ABL Guarantee and Collateral Agreement, shall have been filed, registered or recorded or delivered to the Collateral Agent for filing, registration or recording; (c)with respect to each deposit account maintained by any Loan Party (other than any such account the average daily balance in which does not exceed at any time $1,000,000 for any such account or $5,000,000 for all such accounts), the Collateral Agent shall have received a counterpart, duly executed and delivered by the applicable Loan Party and the depositary institution, of a Deposit Account Control Agreement; provided that the foregoing shall not require delivery of any such agreement with respect to (i) accounts maintained outside the United States or (ii) deposit accounts with respect to which such a Deposit Account Control Agreement is prohibited under applicable Law or under agreements establishing such accounts (provided that such prohibitions in such agreements were not entered into in contemplation of the requirements set forth in this paragraph); (d)each Loan Party shall have obtained all consents and approvals required to be obtained by it in connection with the execution and delivery of all Collateral Documents to which it is a party, the performance of its obligations thereunder and the granting by it of the Liens thereunder, in each case, other than any such consents and approvals that could not reasonably be expected to be material to the interests of the Lenders under the Loan Documents; (e)the Collateral Agent shall have received, in form and substance reasonably satisfactory to the Collateral Agent, all waivers, acknowledgments and other agreements (including Collateral Access Agreements) from third parties that the Collateral Agent may deem necessary or desirable in order to permit and perfect its Liens on the ABL Collateral or to effectuate the provisions or purposes of this Agreement and the other Loan Documents; and (f)the Collateral Agent shall have received evidence, in form and substance reasonably satisfactory to the Collateral Agent, that the Collateral Agent has a valid and perfected Lien on all of the ABL Collateral. The foregoing definition shall not require the creation or perfection of security interests in, or the obtaining of Deposit Account Control Agreements with respect to, particular assets if and for so long as, in the judgment of the Collateral Agent, the cost of creating or perfecting such security interests in such assets or obtaining Deposit Account Control Table of Contents 18 Agreements in respect of such assets shall be excessive in view of the benefits to be obtained by the Lenders therefrom.The Collateral Agent may grant extensions of time for the delivery of Deposit Account Control Agreements, consents, approvals, waivers, acknowledgments and other agreements referred to in clause(c), (d) or (e) above (including extensions beyond the Closing Date), where it determines that such delivery cannot be accomplished without undue effort or expense by the time or times at which it would otherwise be required by this Agreement or the Collateral Documents.The requirements of clause (e) above shall be deemed to have been satisfied if the Loan Parties shall have used their reasonable best efforts to obtain the waivers, acknowledgments and agreements referred to therein (irrespective of whether such waivers, acknowledgements or agreements were in fact obtained). “Hazardous Materials” means all radioactive substances, radioactive wastes, hazardous or toxic substances, hazardous or toxic wastes, or other pollutants, including petroleum or petroleum distillates, asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas, hazardous materials and all other substances or wastes of any nature prohibited, limited or regulated pursuant to any Environmental Law. “Increase Effective Date” has the meaning specified in Section 2.07(d). “Increasing Lender” has the meaning specified in Section 2.07(d). “Indebtedness” means, as to any Person, without duplication, all of the following, each to the extent treated as indebtedness or liabilities in accordance with GAAP: (a)all indebtedness of such Person for borrowed money and all obligations of such Person evidenced by bonds, debentures, notes, loan agreements or other similar instruments; (b)the maximum amount of all direct or contingent obligations of such Person arising under letters of credit (whether standby or commercial), bankers’ acceptances, bank guarantees, surety bonds and similar instruments; (c)all obligations of such Person to pay the deferred purchase price of property or services (other than (i) trade accounts and accrued expenses payable in the ordinary course of business and (ii) any purchase price adjustment, earnout or deferred payment of a similar nature incurred in connection with a Permitted Acquisition or a Disposition, but only to the extent no payment is then owed pursuant to such purchase price adjustment, earnout or deferred payment obligation); (d)indebtedness (excluding prepaid interest thereon) secured by a Lien on property owned or being purchased by such Person (including indebtedness arising under conditional sales or other title retention agreements) in an amount up to the lesser of the amount of indebtedness so secured and the fair market value of the property securing such indebtedness, whether or not such indebtedness shall have been assumed by such Person or is limited in recourse; (e)all Attributable Indebtedness; Table of Contents 19 (f)all obligations of such Person to purchase, redeem, retire, defease or otherwise make any cash payment (other than, in each case, at the sole option of such Person or pursuant to exercise by any holder of common stock of such Person, or of options with respect to such common stock, of a right under any equity incentive plan of such Person to require a repurchase thereof in connection with any Taxes payable by such holder as a result of vesting, or lapse of restrictions on transfer, of such common stock or options, to the extent the payment made in any such repurchase does not exceed the amount of Taxes so payable) in respect of any Equity Interest in such Person or any other Person or any warrant, right or option to acquire such Equity Interest, valued, in the case of a redeemable preferred interest, at the greater of its voluntary or involuntary liquidation preference plus accrued and unpaid dividends; and (g)all Guarantees of such Person in respect of any of the foregoing. For all purposes hereof, the Indebtedness of any Person shall include the Indebtedness of any partnership or joint venture (other than a joint venture that is itself a corporation or limited liability company) in which such Person is a general partner or a joint venturer, unless such Indebtedness is expressly made non-recourse to such Person. “Indemnified Liabilities” means, collectively, any and all liabilities (including Environmental Liabilities), obligations, losses, damages, penalties, claims, actions, judgments, suits, costs, expenses and disbursements of any kind or nature whatsoever (including the reasonable out-of-pocket fees and expenses of consultants and fees and disbursements of counsel for Indemnitees in connection with any investigative, administrative or judicial proceeding or hearing commenced or threatened by any Person, whether or not any such Indemnitee shall be designated as a party or a potential party thereto, and any fees or expenses incurred by Indemnitees in enforcing this indemnity), whether direct, indirect or consequential and whether based on any Laws (including Securities Laws, commercial Laws and Environmental Laws), on common law or equitable cause or on contract or otherwise, that may be imposed on, incurred by, or asserted against any such Indemnitee, in any manner relating to or arising out of (a) this Agreement or the other Loan Documents or the transactions contemplated hereby or thereby (including the Lenders’ and the LC Issuers’ agreement to make Credit Extensions or the use or intended use of the proceeds thereof, or any enforcement of any of the Loan Documents (including any sale of, collection from, or other realization upon any of the ABL Collateral or the enforcement of any Guarantee of the Obligations)), (b) the commitment letter (and the Fee Letter) delivered by any Agent or any Arranger to the Borrower with respect to the transactions contemplated by this Agreement or (c) any Environmental Liability or any Hazardous Materials relating to or arising from, directly or indirectly, any past or present activity, operation, land ownership or practice of the Borrower or any of its Subsidiaries. “Indemnified Taxes”means Taxes arising from any payment hereunder or under any other Loan Document, other than Excluded Taxes. “Indemnitees” has the meaning specified in Section10.04(b). “Indentures” means, collectively, the 2013New Indenture, the 2013Original Indenture and the 2015Indenture. Table of Contents 20 “Information Memorandum” means the Information Memorandum dated September2007, used by the Arrangers in connection with the syndication of the Facility. “Initial Borrowing” has the meaning specified in Section 2.07(d). “Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day of each Interest Period applicable to such Loan and the Maturity Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the respective dates that fall every three months after the beginning of such Interest Period shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the first Business Day of each April, July, October and January and the Maturity Date. “Interest Period” means, as to any Eurodollar Rate Loan, the period commencing on the date such Eurodollar Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan and ending on the date one, two, three or six months thereafter, as selected by the Borrower in its Committed Loan Notice or, to the extent agreed to by all Lenders, nine or twelve months thereafter; provided that: (a)any Interest Period that would otherwise end on a day that is not a Business Day shall be extended to the next succeeding Business Day unless (i) such Business Day falls in another calendar month or (ii) such Business Day falls more than 365 days after the commencement of such Interest Period (or if such Interest Period includes February 29, 366 days), in which case such Interest Period shall end on the next preceding Business Day; (b)any Interest Period that begins on the last Business Day of a calendar month (or on a day for which there is no numerically corresponding day in the calendar month at the end of such Interest Period) shall end on the last Business Day of the calendar month at the end of such Interest Period; and (c)no Interest Period shall extend beyond the Maturity Date. “Internal Control Event” means a material fraud that involves management employees who have a significant role in the internal controls over financial reporting of the Borrower, in each case as described in the Securities Laws. “Inventory” means, as to the Borrower or any Designated Subsidiary, all of the Borrower’s or such Designated Subsidiary’s now owned and hereafter existing or acquired goods, wherever located, that (a)are leased by the Borrower or such Designated Subsidiary as lessor, (b)are held by the Borrower or such Designated Subsidiary for sale or lease or to be furnished under a contract of service, (c)are furnished by the Borrower or such Designated Subsidiary under a contract of service or (d)consist of raw materials, work in process, finished goods or materials used or consumed in the business of the Borrower or such Designated Subsidiary. “Inventory Borrowing Base Availability” means, at any time, the Borrowing Base at such time, minus any amount thereof attributable to Eligible Accounts. Table of Contents 21 “Investment” means, as to any Person, any direct or indirect acquisition or investment by such Person, whether by means of (a)the purchase or other acquisition of Equity Interests of another Person, (b)a loan, advance or capital contribution to, Guarantee or assumption of debt of, or purchase or other acquisition of any other debt interest in, another Person, or (c)the purchase or other acquisition (in one transaction or a series of transactions) of assets of another Person that constitute a business unit or all or a substantial part of the business of, such Person.For purposes of covenant compliance, the amount of any Investment shall be the amount actually invested, without adjustment for subsequent increases or decreases in the value of such Investment. “IP Rights” has the meaning specified in
